Citation Nr: 1421452	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for peptic ulcer disease (PUD).

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right wrist, status post fracture and repair.

3.  Entitlement to an initial rating higher than 20 percent for residuals of right wrist radial nerve damage.



REPRESENTATION

Appellant represented by:	Amy K. Hart, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2009.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the right wrist, status post fracture and triangular fibrocartilage complex (TFCC) repair with radial nerve damage and residual scarring and peptic ulcer disease.  Both disabilities were given 10 percent ratings, effective August 30, 2009.

In a July 2010 rating decision, a separate 20 percent evaluation for right wrist radial nerve damage was granted effective August 30, 2009.  Inasmuch as a higher rating is available for this service-connected disability than that assigned in the July 2010 rating decision, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

As indicated at the March 2013 hearing, the Board has considered whether it has jurisdiction of claims of service connection for hearing loss, tinnitus, and right knee disability.  A rating action in 2010 denied service connection for hearing loss, tinnitus, and right knee disability.  The Veteran filed a notice of disagreement in June 2010 and a statement of the case was issued in July 2011.  The Veteran did not file a timely substantive appeal following issuance of the statement of the case.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  Accordingly, the Board does not have jurisdiction of these claims.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that his missed his earlier VA examination because he had had moved to Missouri and did not receive notice of his scheduled examinations in Oklahoma.  Then he was scheduled for examinations in Missouri after he returned to Oklahoma.  The Veteran stated that he did not receive advance notice of these examinations.  As such, a remand is necessary to assess the current severity of the Veteran's service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his peptic ulcer disease (PUD).  All necessary testing should be included and the claims file should be made available to the examiner for review.  Specifically, the examiner is asked to comment on the frequency and severity of the Veteran's associated symptoms.  Additionally, this examiner should comment on the effect that this disability has on the Veteran's employability.

2.  Schedule the Veteran for orthopedic and neurologic examinations to determine the current severity of his right wrist disability.  All necessary testing should be included and the claims file should be made available to the examiner for review.

The examiner(s) should address the following:

   a.  The functional limitation caused by this disability.
   
b.  Identify the nerves affected and discuss the severity (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) of any associated neurological impairment.  In considering the degree of impairment involving any nerve of the upper extremities, the examiner should assess this severity according to the rating criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8514, in terms of whether there is what amounts to complete versus incomplete paralysis; and whether it is mild, moderate, moderately severe, or severe.  A complete rationale should accompany all opinions provided.
   
c.  Identify any large or symptomatic scars associated with the Veteran's right wrist disability.  If a separate scars examination is necessary, one should be accomplished.
   
d.  Indicate whether there is any joint malunion or nonunion that is related to the Veteran's service connected right wrist disability and comment on the effect that this disability has on the Veteran's employability.

3.  Thereafter, the RO/AMC should readjudicate the claim, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

